Name: Council Regulation (EEC) No 2233/85 of 25 July 1985 on the application of Decision No 1/85 of the EEC- Switzerland Joint Committee - Community transit - amending the Agreement between the European Economic Community and the Swiss Confederation on the application of the rules on Community transit
 Type: Regulation
 Subject Matter: tariff policy;  European construction;  Europe
 Date Published: nan

 No L 209/8 Official Journal of the European Communities 6. 8 . 85 COUNCIL REGULATION (EEC) No 2233/85 of 25 July 1985 on the application of Decision No 1/85 of the EEC-Switzerland Joint Committee  Community transit  amending the Agreement between the European Economic Community and the Swiss Confederation on the application of the rules on Community transit HAS ADOPTED THIS REGULATION : Article 1 Decision No 1 /85 of the EEC-Switzerland Joint Committee  Community transit  amending the Agreement between the European Economic Commu ­ nity and the Swiss Confederation on the application of the rules on Community transit shall apply in the Community. The text of the Decision is attached to this Regulation. THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas Article 1 6 (3) (a) of the Agreement between the European Economic Community and the Swiss Confederation on the application of the rules on Community transit (') empowers the Joint Committee set up under the Agreement to adopt Decisions making any amendments to the Agreement which may be made necessary by changes in the abovemen ­ tioned rules ; Whereas the Joint Committee has decided to amend the Agreement in order to take account of a number of recent changes in the Community rules, the effect of which will be to simplify formalities and bring about certain technical changes in the Community transit procedure ; Whereas this amendment is the subject of Joint Committee Decision No 1 /85 ; whereas it is necessary to implement the said Decision in the Community, Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 July 1985. For the Council The President J. POOS (&gt;) OJ No L 294, 29 . 12 . 1972, p. 2 .